Case 2:20-cv-00508-BRM-JSA Document 40 Filed 06/18/21 Page 1 of 2 PageID: 466




                                   June 18, 2021

Via Facsimile at (973) 645-4549
The Honorable Joseph A. Dickson
United States Magistrate Judge
United States District Court
District of New Jersey

Re:    Joint Status Report
       Young Ams. For Liberty, et al. v. Trustees of Montclair State Univ., et al.,
       Case No. 2:20-cv-00508

Dear Judge Dickson,

     The parties are pleased to report that they have reached a settlement on all
claims in the lawsuit. The parties are conducting a final review of the settlement
documents and collecting signatures. The parties anticipate that they will complete
a formal settlement in the coming week, at which time the parties will then move to
dismiss this case without prejudice pending satisfaction of certain settlement terms.

     Plaintiffs’ counsel attempted to reach the University Defendants’ counsel to
obtain consent for this joint status letter, but was unable to reach him. However,
University Defendants’ counsel has also already sent over signatures from his clients
to finalize the settlement.

    In light of the above, the parties have not conducted discovery, have no proposed
modifications to the discovery schedule, and do not think that a Settlement
Conference on June 28, 2021 is necessary.

      Respectfully submitted,


 s/ Michael Laffey                         s/ Ronald P. Botelho
 MICHAEL P. LAFFEY                         RONALD P. BOTELHO
 MESSINA LAW FIRM, P.C.                    MARIA P. VALLEJO
 961 Holmdel Road                          CHASAN LAMPARELLO MALLON &
 Holmdel, NJ 07733                         CAPPUZZO, P.C.
 (732) 332–9300                            300 Lighting Way, Suite 200
 mlaffey@messinalawfirm.com                Secaucus, NJ 07094
Case 2:20-cv-00508-BRM-JSA Document 40 Filed 06/18/21 Page 2 of 2 PageID: 467



 MICHAEL R. ROSS*                      (201) 348-6000
 TYSON C. LANGHOFER*                   RBotelho@chasanlaw.com
 ALLIANCE DEFENDING FREEDOM            MVallejo@chasanlaw.com
 CENTER FOR ACADEMIC FREEDOM
 20116 Ashbrook Place, Suite 250       Counsel for Defendant The Student
 Ashburn, VA 20147                     Government Association of Montclair
 (480) 444–0020                        State University, Inc.
 mross@ADFlegal.org
 tlanghofer@ADFlegal.org

 Counsel for Plaintiffs

 *Admitted pro hac vice.
